739 N.W.2d 874 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Lawrence ALSPAUGH, Jr., Defendant-Appellant.
Docket No. 132725. COA No. 273354.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the October 30, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Baraga Circuit Court, and we REMAND this case to the circuit court for resentencing. The defendant's sentence is a departure from the twelve-month maximum jail sentence required by MCL 769.34(4)(a). On remand, the circuit court shall either sentence the defendant to an intermediate sanction or state on the record a substantial and compelling reason to sentence the defendant to the Department of Corrections, in accordance with MCL 769.34(4)(a). People v. Harper, 479 Mich. 599, 739 N.W.2d 523 (2007). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.